J-S48025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JEFFREY DANIELS                            :
                                               :
                       Appellant               :      No. 3033 EDA 2019

           Appeal from the PCRA Order Entered September 26, 2019
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0000344-2012


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.                             FILED: DECEMBER 31, 2020

        Appellant, Jeffrey Daniels, appeals from the order entered in the

Delaware County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm in

part, but vacate the judgment of sentence and remand for resentencing.

        The relevant facts and procedural history of this case are as follows. On

February 21, 2013, a jury convicted Appellant of four counts of rape of a child

(18 Pa.C.S.A. § 3121(c)), four counts of involuntary deviate sexual intercourse

(“IDSI”) of a child (18 Pa.C.S.A. § 3123(b)), four counts of aggravated

indecent assault of a person less than 13 years old (18 Pa.C.S.A. §

3125(a)(7)), two counts of indecent assault of a person less than 13 years old


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S48025-20


(18 Pa.C.S.A. § 3126(a)(7)), and two counts of endangering the welfare of a

child (18 Pa.C.S.A. § 4304(a)(1)), in connection with Appellant’s sexual

offenses on his daughters between 2008-2009. The court sentenced Appellant

on October 8, 2013, to an aggregate term of 30 to 60 years’ imprisonment,

plus 20 years’ probation. Each of Appellant’s sentences for rape of a child,

IDSI of a child, and aggravated indecent assault of a person less than 13 years

old, included a mandatory minimum sentence. This Court affirmed Appellant’s

judgment of sentence on October 28, 2014.             See Commonwealth v.

Daniels, 108 A.3d 124 (Pa.Super. 2014) (unpublished memorandum).

Appellant did not seek further direct review.

        On October 5, 2015, Appellant timely filed the current PCRA petition pro

se.    Appellant raised various claims of ineffective assistance of trial and

appellate counsel, and alleged that each of the mandatory minimum sentences

was illegal. The court appointed counsel on October 9, 2015. Following the

grant of numerous extensions of time, counsel filed an amended PCRA petition

on March 5, 2019. Counsel reiterated Appellant’s illegal sentencing claims

based on imposition of the mandatory minimum sentences, and maintained

appellate counsel was ineffective for failing to raise the illegal sentencing issue

on direct appeal.      The court held a PCRA hearing on July 15, 2019.2         On

September 26, 2019, the court denied PCRA relief. Appellant timely filed a



____________________________________________


2
    The hearing was limited to argument from counsel.

                                           -2-
J-S48025-20


notice of appeal on October 23, 2019.       On November 12, 2019, the court

ordered Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant timely complied.

      Appellant raises two issues for our review:

         Whether the PCRA [c]ourt erred in ruling that Appellant did
         not present a timely Alleyne claim under the PCRA, relating
         to imposition of multiple, unlawful mandatory minimum
         sentences, because Appellant presented his Alleyne claim
         in a timely PCRA Petition and Alleyne was decided before
         his judgment of sentence became final[.] See Alleyne v.
         United States, [570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d
         314 (2013)]; [Commonwealth] v. DiMatteo, [644 Pa.
         463, 177 A.3d 182 (2018)]?

         Whether the PCRA [c]ourt erred in failing to find that the
         mandatory minimum sentences imposed for Rape, IDSI
         and/or Aggravated Indecent Assault of a Child were illegal
         in light of Alleyne because the Pennsylvania Supreme Court
         has held that Section 9718 is unconstitutional in its entirety.
         See [Commonwealth] v. Wolfe, [636 Pa. 37, 140 A.3d
         651 (2016)]?

(Appellant’s Brief at 4).

      In his issues combined, Appellant argues the court imposed illegal

mandatory minimum sentences for Appellant’s rape of a child, IDSI of a child,

and aggravated indecent assault convictions because the Wolfe Court held

that mandatory minimum sentences under 42 Pa.C.S.A. § 9718 (sentences

for offenses against infant persons) are unconstitutional, non-severable, and

void pursuant to the United States Supreme Court’s decision in Alleyne

(holding any fact increasing mandatory minimum sentence for crime is

considered element of crime to be submitted to fact-finder and found beyond


                                      -3-
J-S48025-20


reasonable doubt).          Appellant acknowledges that the Supreme Court

purported to limit its holding in Wolfe in Commonwealth v. Resto, 645 Pa.

196, 179 A.3d 18 (2018), but Appellant contends Resto was a plurality

decision and did not specifically overrule Wolfe, which remains binding

precedent. Even if Resto applies to his case, Appellant insists that holding

would apply only to his mandatory minimum sentences for rape and

aggravated indecent         assault;    imposition   of   the   mandatory   minimum

sentences for his IDSI convictions would still be infirm.

        Appellant further argues that an Alleyne challenge can be raised on

collateral review in a timely PCRA petition, so long as the petitioner’s judgment

of sentence was not already final when Alleyne was decided. Appellant avers

the United States Supreme Court decided Alleyne on June 17, 2013, before

his judgment of sentence became final, so Appellant’s illegal sentencing claim

is timely. Appellant concludes the court imposed illegal mandatory minimum

sentences in his case, and this Court must vacate and remand for a

resentencing hearing.3 For the following reasons, we agree some relief is due.

        Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d



____________________________________________


3
    Appellant has abandoned his related ineffective assistance of counsel claim.

                                           -4-
J-S48025-20


319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). “A PCRA court’s legal conclusions, however, are reviewed de

novo.”   Commonwealth v. Green, 168 A.3d 173, 175 (Pa.Super. 2017),

appeal denied, 646 Pa. 1, 183 A.3d 340 (2018).

     At the time of Appellant’s offenses and sentencing, Section 9718 of the

Judicial Code provided the following mandatory minimum sentences for crimes

against infant persons:

         § 9718. Sentences for offenses against infant persons

            (a)   Mandatory sentence.—

            (1) A person convicted of the following offenses when
         the victim is under 16 years of age shall be sentenced to a
         mandatory term of imprisonment as follows:

         18 Pa.C.S. § 2702(a)(1) and (4) (relating to aggravated
         assault)—not less than two years.

         18 Pa.C.S. § 3121(a)(1), (2), (3), (4) and (5) (relating to
         rape)—not less than ten years.

         18 Pa.C.S. § 3123 (relating to involuntary deviate
         sexual intercourse)—not less than ten years.

         18 Pa.C.S. § 3125(a)(1) through (6) (relating to aggravated
         indecent assault)—not less than five years.

            (2) A person convicted of the following offenses when
         the victim is less than 13 years of age shall be sentenced to
         a mandatory term of imprisonment as follows:

         18 Pa.C.S. § 2702(a)(1)—not less than five years.


                                     -5-
J-S48025-20


             (3) A person convicted of the following offenses shall
         be sentenced to a mandatory term of imprisonment as
         follows:

         18 Pa.C.S. § 3121(c) and (d)—not less than ten years.

         18 Pa.C.S. § 3125(a)(7)—not less than five years.

         18 Pa.C.S. § 3125(b)—not less than ten years.

                                  *    *    *

            (c) Proof at sentencing.—The provisions of this
         section shall not be an element of the crime, and notice of
         the provisions of this section to the defendant shall not be
         required prior to conviction, but reasonable notice of the
         Commonwealth’s intention to proceed under this section
         shall be provided after conviction and before sentencing.
         The applicability of this section shall be determined at
         sentencing.      The court shall consider any evidence
         presented at trial and shall afford the Commonwealth and
         the defendant an opportunity to present any necessary
         additional    evidence   and     shall  determine,    by    a
         preponderance of the evidence, if this section is applicable.

42 Pa.C.S.A. § 9718(a), (c) (effective January 1, 2007 to August 17, 2014)

(emphasis added).

      The United States Supreme Court “rendered the Alleyne decision on

June 17, 2013, and held that sentencing schemes which predicated the

imposition of a mandatory minimum sentence on a fact found by the

sentencing court, by a preponderance of the evidence, were unconstitutional.”

DiMatteo, supra at 469, 177 A.3d at 185. The language of Section 9718

specifying “that its provisions ‘shall not be an element of the crime,’ and that

the applicability ‘shall be determined at sentencing,’ with factual matters being

resolved by the sentencing court ‘by a preponderance of the evidence’”

                                      -6-
J-S48025-20


contravenes Alleyne.     Wolfe, supra at 41, 140 A.3d at 653 (quoting 42

Pa.C.S.A. § 9718(c)).

      In Wolfe, a jury convicted the defendant of numerous sexual offenses,

including two counts of IDSI under Section 3123(a)(7), which makes it a

felony of the first degree to engage in deviate sexual intercourse with a

complainant less than 16 years old. The court imposed concurrent mandatory

minimum ten-year sentences for the defendant’s IDSI offenses under Section

9718(a)(1).

      Our Supreme Court acknowledged that Section 9718’s “proclamation

that the age-of-the-victim factor is not an offense element is anomalous, since

the victim’s age is, in fact, encompassed within IDSI offenses under Section

3123(a)(7), under which [the defendant] was convicted.” Id. at 41, 140 A.3d

at 653-54. Nevertheless, the Court agreed with the defendant that, “under

Alleyne, Section 9718 must be treated as creating a ‘distinct and aggravated

crime,’[;] that the statute’s directive for judicial fact-finding attaches to that

aggravated crime notwithstanding a jury verdict; and that sentencing judges

are not free to disregard such explicit legislative mandates by substituting

their own procedures.” Id. at 53-54, 140 A.3d at 161 (citing Alleyne, supra).

      Thus, although the defendant’s jury had plainly decided the victim was

under sixteen years of age by convicting him of IDSI under Section

3123(a)(7), “the sentencing court was bound to make its own determination

at sentencing, see 42 Pa.C.S.A. § 9718(c), but it could not do so in a manner


                                      -7-
J-S48025-20


consistent with the Sixth Amendment of the United States Constitution, on

account of Alleyne.” Wolfe, supra at 54, 140 A.3d at 661. In conclusion,

the Court held that “Section 9718 is irremediably unconstitutional on its face,

non-severable, and void.”           Id. at 56, 140 A.3d at 663.4      See also

Commonwealth v. Sandusky, 203 A.3d 1033, 1103-04 (Pa.Super. 2019),

appeal denied, ___ Pa. ___, 216 A.3d 1029 (holding imposition of mandatory

minimum sentences under Section 9718(a)(1) for appellant’s IDSI convictions

was illegal under Alleyne and Wolfe; therefore, appellant was entitled to

remand for resentencing without application of any unlawful mandatory

minimum sentences).

       In Resto, supra, a jury convicted the defendant of various sexual

offenses, including rape of a child under Section 3121(c). The court imposed

a mandatory minimum ten years’ imprisonment per Section 9718(a)(3). In

an opinion announcing the judgment of the court (“OAJC”), Chief Justice

Saylor recognized that Section 9718(a)(3) of the Judicial Code is unlike the

preceding subsections because subsection (a)(3) requires no proof of any

____________________________________________


4
  In her dissent, Justice Todd opined that when the fact that triggered the
mandatory minimum sentence was an element of the underlying criminal
offense, and the jury found that element of the underlying criminal offense
beyond a reasonable doubt to convict the defendant of same, the defendant
has been afforded the benefit of every constitutional right and the imposition
of a mandatory minimum sentence does not implicate the protections
announced in Alleyne. Wolfe, supra at 62-63, 140 A.3d at 666-67 (Todd,
J., dissenting). In Justice Todd’s opinion, a severability analysis is implicated
“only where a statute reveals a constitutional (or other) infirmity” and is not
required when there is no Alleyne violation. Id. at 67, 140 A.3d at 669-70.

                                           -8-
J-S48025-20


predicate or aggravating facts. Compare 42 Pa.C.S.A. § 9718(a)(3) (stating:

“A person convicted of the following offenses shall be sentenced to a

mandatory term of imprisonment as follows…”) with 42 Pa.C.S.A. §

9718(a)(1) (stating: “A person convicted of the following offenses when the

victim is under 16 years of age shall be sentenced to a mandatory term of

imprisonment as follows…”) (emphasis added).     Resto, supra at 201, 179

A.3d at 20-21.   Thus, the OAJC explained that while “Section 9718(c)’s

prescription for ‘proof at sentencing’ may be awkward and, indeed,

superfluous relative to the mandatory minimum sentence imposed by Section

9718(a)(3)—since no proof of any facts is required at sentencing under that

provision—such idiosyncrasy has nothing to do with Alleyne.” Id. at 202,

179   A.3d at 21.      Regarding severability, the   OAJC   held that   the

unconstitutional provisions of Section 9718(a)(1) and (a)(2), which specify

aggravating facts relative to other mandatory minimum sentences, could be

severed from subsection (a)(3). Id. at 202-03, 179 A.3d at 21-22.

      The OAJC conceded that “some passages of Wolfe [were] written in

overbroad terms to the degree that they disapprove[d of] Section 9718 as a

whole, when the Court was not considering the materially distinct operation

of subsection (a)(3).” Id. at 204, 179 A.3d at 22. Thus, the OAJC explained

that Wolfe should have stated more precisely that “Section 9718(a)(1) is

irremediably unconstitutional on its face, Section 9718(c) is non-severable,

and Section 9718(a)(1) is void.” Id. at 204, 179 A.3d at 23 (emphasis in


                                   -9-
J-S48025-20


original). Consequently, the OAJC held that a mandatory minimum sentence

that attaches to a conviction enumerated in Section 9718(a)(3) and does not

require the sentencing judge to determine an additional, aggravating fact,

does not run afoul of Alleyne because the conviction, itself, is a

contemporaneous jury determination of the facts that require the imposition

of a mandatory minimum sentence. Id. at 201, 179 A.3d at 21.5 See also

Commonwealth v. Widger, 237 A.3d 1151, 1162-63 (Pa.Super. 2020)

(holding imposition of mandatory minimum sentence per Section 9718(a)(3) 6

for appellant’s aggravated indecent assault of child conviction under Section

3125(b) was not illegal because jury found, beyond reasonable doubt, all

elements necessary to convict him of that offense; fact that triggered

mandatory minimum sentence was appellant’s conviction under Section

3125(b), and no additional aggravating fact needed to be determined by trial



____________________________________________


5
  In her concurrence, Justice Todd held that “the fact of a conviction, which
triggered the mandatory minimum sentence under [Section] 9718(a)(3), was
found by a jury beyond a reasonable doubt” and, therefore, the mandatory
minimum sentence does not violate the defendant’s constitutional rights. Id.
at 206, 179 A.3d at 23 (Todd, J., concurring). In a separate concurrence,
Justice Dougherty stated that “[t]he rule established in Alleyne is not violated
when judicial fact-finding is not necessary prior to imposing a mandatory
minimum sentence, regardless of whether the statutory provision at issue is
accompanied by a [‘]proof at sentencing[’] provision like the one found at
[Section] 9718(c).” Id. at 217, 179 A.3d at 30 (Dougherty, J., concurring).

6
  In Widger, this Court addressed the version of Section 9718 effective August
18, 2014 to December 17, 2019. See Widger, supra at 1162. The statutory
language analyzed in Widger is substantially similar to the prior version
applicable to Appellant’s case.

                                          - 10 -
J-S48025-20


court prior to imposing sentence; under Resto, Section 9718(a)(3) is

constitutional, and trial court had authority to impose 10-year mandatory

minimum without violating appellant’s constitutional rights).

      Further, in DiMatteo, supra, the Supreme Court confronted an Alleyne

challenge raised on collateral review and explained:

         We are cognizant that Section 9543 [of the PCRA]
         specifically delineates the availability of relief and includes
         relief from “[t]he imposition of a sentence greater than the
         lawful maximum[;]” or “[a] proceeding in a tribunal without
         jurisdiction.” [42 Pa.C.S.A.] § 9543(vii), (viii). However,
         the traditional view of sentence illegality claims was limited
         to either a sentence that exceeded that statutory maximum
         or one imposed by a court lacking jurisdiction. … That the
         PCRA speaks to addressing illegal sentences and specifically
         sentences exceeding the lawful maximum or imposed by a
         court without jurisdiction, does not preclude DiMatteo from
         obtaining relief from his unquestionably illegal sentence, as
         the legality of the sentence is always subject to review
         within the PCRA where, as here, the petition is timely.
         Because DiMatteo’s sentence was rendered illegal before his
         judgment of sentence became final and he presented his
         claim in a timely petition for post conviction relief, he is
         entitled to have his illegal sentence remedied.

DiMatteo, supra at 480-81, 177 A.3d at 192 (some internal citations

omitted).

      Instantly, the   court   sentenced Appellant     on   October    8, 2013,

approximately four months after the United States Supreme Court issued

Alleyne.    Appellant’s judgment of sentence did not become final until

November 27, 2014, upon expiration of the time for Appellant to seek

discretionary review with our Supreme Court. See 42 Pa.C.S.A. § 9545(b)(3)

(explaining that for purposes of PCRA, judgment of sentence becomes final at

                                     - 11 -
J-S48025-20


conclusion of direct review, including discretionary review in Supreme Court

of United States and Supreme Court of Pennsylvania, or at expiration of time

for seeking review); Pa.R.A.P. 1113 (explaining petition for allowance of

appeal shall be filed with Prothonotary of Supreme Court within 30 days after

entry of order of Superior Court sought to be reviewed).            As Appellant’s

judgment of sentence was not final (or even imposed) when the Supreme

Court decided Alleyne, Appellant is able to raise his illegal sentencing claim

in this timely filed PCRA petition.7 See DiMatteo, supra.

       Here, the court imposed the following mandatory minimum sentences:

for each of Appellant’s rape of a child convictions at Section 3121(c), the court

imposed a mandatory minimum 10 years’ imprisonment per Section

9718(a)(3); for each of Appellant’s IDSI convictions at Section 3123(b), the

court imposed a mandatory minimum 10 years’ imprisonment per Section

9718(a)(1); and for each of Appellant’s aggravated indecent assault

convictions at Section 3125(a)(7), the court imposed a mandatory minimum

five years’ imprisonment per Section 9718(a)(3).

       Although Appellant claims he should not be subject to the OAJC in

Resto, we disagree with his assertion.             Regarding Appellant’s mandatory


____________________________________________


7
  Although the Commonwealth initially claimed Appellant could not raise his
Alleyne challenge on collateral review, the Commonwealth now agrees the
PCRA court had authority to review Appellant’s illegal sentencing challenge.
(See Commonwealth’s Brief at 2 n.1, 8).



                                          - 12 -
J-S48025-20


minimum sentences for rape of a child and aggravated indecent assault,

imposed under Section 9718(a)(3), that subsection “requires no proof of any

predicate or aggravating facts” and, therefore, does not implicate the

protections afforded by Alleyne. Resto, supra at 201, 179 A.3d at 20-21.8

Therefore, Appellant’s mandatory minimum sentences for rape of a child and

aggravated indecent assault are legal. See id.; Widger, supra.

        With respect to Appellant’s mandatory minimum sentences for IDSI

imposed per Section 9718(a)(1), however, we agree with Appellant that relief

is due. Unlike Section 9718(a)(3), subsection (a)(1) does require proof of a

predicate or aggravating fact. See 42 Pa.C.S.A. § 9718(a)(1); Resto, supra

at 201, 179 A.3d at 20-21.          Consequently, as our Supreme Court held in

____________________________________________


8
    As this Court explained in Widger:

           The plurality’s OAJC in Resto, although binding on the
           parties in that case, has limited precedential value on its
           own because it did not command the joinder of a majority
           of the justices participating in the case. Where concurring
           opinions enumerate the portions of the plurality’s opinion in
           which the author joins, however, those portions in
           agreement gain precedential value. As the plurality’s OAJC
           and the concurring opinions in Resto agree, Section
           9718(a)(3) is severable from the remainder of the
           subsections of the statute and the mandatory minimum
           sentence imposed pursuant to Section 9718(a)(3), upon the
           jury’s finding beyond a reasonable doubt that all of the
           elements of the crime charged have been established, does
           not violate [the defendant’s] constitutional rights pursuant
           to Alleyne.

Widger, supra at 1163 n.8 (internal citation omitted).



                                          - 13 -
J-S48025-20


Wolfe and clarified in Resto, imposition of the mandatory minimum

sentences under Section 9718(a)(1) for Appellant’s IDSI convictions is

unconstitutional. See Resto, supra at 204, 179 A.3d at 23; Wolfe, supra

at 56, 140 A.3d at 663; Sandusky, supra at 1103-04.             Because our

disposition might upset the trial court’s overall sentencing scheme, we vacate

the entire judgment of sentence and remand for resentencing.               See

Commonwealth v. Bartrug, 732 A.2d 1287, 1289 (Pa.Super. 1999), appeal

denied, 561 Pa. 651, 747 A.2d 896 (1999) (holding sentencing error on one

count in multi-count case normally requires appellate court to vacate entire

judgment of sentence so trial court can restructure its sentencing plan on

remand).9 We affirm the order denying PCRA relief in all other respects.

       Order affirmed in part. Judgment of sentence vacated. Case remanded

for resentencing. Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20

____________________________________________


9
  The Commonwealth contends resentencing is not required because the court
imposed each of Appellant’s IDSI sentences concurrently. Nevertheless, given
the numerous offenses at issue in this case, the best resolution is to afford
the court a resentencing hearing to the extent it wants to restructure the
sentencing plan on remand. See id.

                                          - 14 -